                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                         IN THE UNITED STATES DISTRICT COURT                            January 31, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  HOUSTON DIVISION


DOUGLAS J. GEORGE,                                §
                                                  §
Plaintiff,                                        §
                                                  §
v.                                                §          Civil Action No.: 4:18-CV-4249
                                                  §
ANDREW SAUL,                                      §
COMMISSIONER OF THE                               §
SOCIAL SECURITY ADMINISTRATION,                   §
                                                  §
Defendant.                                        §


                                       FINAL JUDGMENT

        On April 30, 2019, the parties consented to proceed before a United States magistrate judge

for all purposes, including the entry of a final judgment under 28 U.S.C. § 636(c). In accordance

with this court’s memorandum and order reversing the Commissioner's final decision denying

George’s request for social security benefits, it is

        ORDERED that this case is remanded pursuant to 42 U.S.C. § 405(g) for further

proceedings consistent with the court’s memorandum and order.

        This is a FINAL JUDGMENT.



Signed on January 31, 2020, at Houston, Texas.



                                                               Christina A. Bryan
                                                          United States Magistrate Judge
